FOSTER, Circuit Judge.
On a former appeal, Elliott v. Lombard, 72 F.(2d) 543, we reversed a judgment decreeing that the motorboat, Real, was solely at fault for a collision between herself and a barge in tow of the motorboat, Lucky Girl, and, holding both at fault, decreed that the damages be divided equally. The District Court had awarded interest from the date of the collision. Both our opinion and the mandate sent down were silent as to interest. The District Court, entering judgment on the mandate, declined to allow interest from the date of collision. This appeal, solely involving that question, followed.
The District Court correctly interpreted the mandate.
Affirmed.